Mr. Justice Harris delivered the opinion of the court. 4. Insurance, § 653*—when salvage value of destroyed property does not affect amount of damage. In an action on a policy of fire insurance, the evidence held to show that destroyed goods had no salvage value which should have been taken in consideration in fixing damages. 5. Insurance, § 659a*—sufficiency of evidence in action of fire insurance policy. A request, to peremptorily instruct the jury to find for the defendant held properly refused in an action on a policy of fire insurance, where the evidence tended to show that the insurer consented to the removal of insured chattels to the building in which they were destroyed. 6. Appeal and error, § 1411*—when judgment on conflicting evidence not disturbed. When the evidence is conflicting the Appellate Court will not disturb a judgment because against the weight of the evidence, where the jury gave credit to the testimony of one party’s witnesses rather than to those of the other party, which the trial court affirmed by denying a motion for a new trial. 7. Appeal and error, § 1514*—-when improper argument not reversible error. An improper argument of the plaintiff’s counsel to the jury does not constitute reversible error, where it is evident that it did not influence the jury in awarding damages. 8. Instructions, § 151*—when refusal of requested instruction not error. The refusal of instructions requested by a party is not reversible error, where other instructions given at his request substantially cover the same ground, although not as favorable to him as those refused. 9. Insurance, § 702*—when interest recoverable on policy. Interest is recoverable on a policy of fire insurance where the insurer does not pay a loss within sixty days after receipt of proof of loss as stipulated in the contract.